—Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered February 11, 1998, convicting defendant upon his plea of guilty of the crime of rape in the first degree.In satisfaction of a three-count indictment, defendant pleaded guilty to the crime of rape in the first degree, waived his right to appeal and was sentenced in accordance with the negotiated plea agreement to a prison term of 5 to 10 years. Defense counsel has ascertained that no nonfrivolous appeal-able issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.